Russell, Chief Justice.
Under the act creating the criminal court of Atlanta (Ga. L. 1891, p. 937), one accused of crime may be tried upon an accusation preferred by the solicitor of such inferior judicatory, at the instance of a prosecutor. The accusation thus preferred, if demand for an indictment be waived, is in all respects a substitute for an indictment or presentment by a grand jury; and one who is thus charged is not entitled to an investigation before a justice of the peace or other committal court. • The court properly refused a mandamus to compel the sheriff to carry the accused before a magistrate for a preliminary investigation.

Judgment affirmed.


All the Justices concur.